Title: To Alexander Hamilton from Gaspard Joseph Amand Ducher, 4 July 1798
From: Ducher, Gaspard Joseph Amand
To: Hamilton, Alexander


paris 4 juillet 1798
J’espere, Monsieur, que Cette Lettre vous trouvera ainsi que Mde. hamilton dans l’état de Bonheur que vous merités L’un et L’autre.
J’ai un très grand besoin de mes fonds; vous me devez jusqu’a aujourdhuy, deux mille neuf cents quatre vingt dix huit piastres. Cette somme comprend l’intérze de l’intéret Échu chaque année; votre délicatesse ne peut pas S’y réfuser; autrement je perdrois sur L’intéret, Le Bénéfice que vous feriez sur L’intéret de L’intéret, avec lequel vous vous L’èléveries d’une partie du principal.
Pour M’envoyer mes fonds, je vous prie de faire comme pour vous même.
Je vous ai voué estime et amitié pour la vie.
Ducher
Chez Le Citoyen Boileau notaire, Rue de Laloi près La fontaine.
